Exhibit 10.3


EMPLOYMENT AGREEMENT


 


 
This Employment Agreement (the "Agreement") is entered into as of the 14th day
of September, 2017 (the "Effective Date"), by and between Chembio Diagnostics,
Inc., a Nevada corporation (the "Company"), and Sharon Klugewicz ("Employee").
Employee and the Company are sometimes referred to individually as a "Party" and
collectively as the "Parties".
 


In consideration of the mutual covenants, promises and agreements herein
contained, the Company and Employee hereby covenant, promise and agree to and
with each other as follows:
 


1. Employment. The Company shall employ Employee and Employee shall perform
services for and on behalf of the Company upon the terms and conditions set
forth in this Agreement.


2. Positions and Duties of Employment.  Employee shall be required to devote her
full energy, skill and best efforts as required to the furtherance of her
managerial duties with the Company as the Company's President, Americas Region.
While serving in such capacities, Employee shall have the responsibilities,
duties, obligations, rights, benefits and requisite authority as is customary
for her position and as may be determined by the Company's Board of Directors
(the "Board").
 


Employee understands that her employment as President, Americas Region of the
Company involves a high degree of trust and confidence, that she is employed for
the purpose of furthering the Company's reputation and improving the Company's
operations and profitability, and that in executing this Agreement she
undertakes the obligations set forth herein to accomplish such objectives.
Employee agrees that she shall serve the Company fully, diligently, competently
and to the best of her ability. Employee certifies that she fully understands
her right to discuss this Agreement with her attorney, that she has availed
herself of this right to the extent that she desires, that she has carefully
read and fully understands this entire Agreement, and that she is voluntarily
entering into this Agreement.
 


3. Duties. Employee shall perform the following services for the Company:
 


(a) Employee shall serve as President, Americas Region of the Company, or in
such other position as determined by the Board, and in those capacities shall
work with the Company to pursue the Company's plans as directed by the Board.
 


(b) Employee shall perform duties with the functions of an officer of the
Company, subject to the direction of the Board.
 


(c) During the Term (as defined in Section 4 below) of this Agreement, Employee
shall devote substantially all of Employee's business time to the performance of
Employee's duties under this Agreement. Without limiting the foregoing, Employee
shall perform services on behalf of the Company for at least forty hours per
week, and Employee shall be reasonably available at the request of the Company
at other times, including weekends and holidays, to meet the needs and requests
of the Company's customers.


(d) During the Term, Employee will not engage in any other activities or
undertake any other commitments that conflict with or take priority over
Employee's responsibilities and obligations to the Company and the Company's
customers, including without limitation those responsibilities and obligations
incurred pursuant to this Agreement.
 


4. Term. Unless terminated earlier as provided for in this Agreement, the term
of this Agreement shall be for one year, commencing on the Effective Date and
ending on the first anniversary of the Effective Date (the "Term"). If the
employment relationship is terminated by either Party, Employee agrees to
cooperate with the Company and with the Company's new management with respect to
the transition of the new management in the operations previously performed by
Employee. Upon Employee's termination, Employee agrees to return to the Company
all Company documents (and all copies thereof), any other Company property in
Employee's possession or control, and any materials of any kind that contain or
embody any proprietary or confidential material of the Company.


5. Compensation.  As compensation for the services to be performed by Employee
during the Term, Company shall pay Employee the following a compensation:


(a) A base salary at an annual rate of $280,000, subject to periodic review by
the Board or the Compensation Committee of the Board (the "Committee"), payable
in accordance with the Company's customary payroll practices (the "Base
Salary").
 


(b) A performance-based bonus (the "Performance Bonus") of up to 37.5% of the
Base Salary, to be comprised of the same components in the same ratios as for
the Company's other executive officers.
 


6. Certain Additional Provisions Relating to Compensation and Other Employee
Benefits.


(a) If Employee is eligible, the Company shall include Employee in any profit
sharing plan, executive stock option plan, long term incentive program, pension
plan, retirement plan, medical and/or hospitalization plan, and/or any and all
other benefit plans, except for disability and life insurance, which may be
placed in effect by the Company for the benefit of the Company's executive
officers during the Term. Except for the fact that the Company at all times
shall provide employee with all or at least a portion of Employee's medical
and/or hospitalization insurance, which shall not be less than that afforded to
the Company's other executive officers, nothing in this Agreement shall limit
(i) the Company's ability to exercise the discretion provided to it under any
such benefit plan, or (ii) the Company's discretion to adopt, not adopt, amend
or terminate any such benefit plan at any time.


(b) Employee shall be entitled to four (4) weeks vacation leave for each year of
the Term, as well as sick leave, medical insurance coverage and any other
benefits consistent with the Company's plans and policies in effect for the
Company's executives from time to time. The Company may modify in its sole and
absolute discretion such benefits from time to time as it considers necessary or
appropriate.


(c) During the Term, Employee shall be reimbursed for reasonable expenses that
are authorized by the Company and that are incurred by Employee for the benefit
of the Company in accordance with the standard reimbursement practices of the
Company. Any direct payment or reimbursement of expenses shall be made only upon
presentation of an itemized accounting conforming in form and content to
standards prescribed by the Internal Revenue Service relative to the
substantiation of the deductibility of business expenses.


(d) Any payments which the Company shall make to Employee pursuant to this
Agreement shall be reduced by standard withholding and other applicable payroll
deductions, including, without limitation, federal, state or local income or
other taxes, social security and medicare taxes, state unemployment insurance
deductions, state disability insurance deductions, and any other applicable tax
or deduction (collectively, any withheld taxes and deductions, "Deductions").
 


7. Confidentiality.
 


(a) Employee hereby warrants, covenants and agrees that, without the prior
express written consent of the Company, and unless required by law, court order
or similar process, Employee shall hold in the strictest confidence, and shall
not disclose to any person, firm, corporation or other entity, any and all of
the Company's information, including, for example, and without limitation, any
data related to (i) drawings, sketches, plans or other documents concerning the
Company's business or development plans, customers or suppliers, and research
and development efforts; (ii) the Company's development, design, construction or
sales and marketing methods or techniques; or (iii) the Company's trade secrets
and other "know-how" or information not of a public nature, regardless of how
such information came to the custody of Employee (collectively, subsections (i),
(ii) and (iii) of this Section 7(a), "Information"). For purposes of this
Agreement, such Information shall include, but not be limited to, any
information regarding a formula, pattern, compilation, program, device, method,
technique or process that (A) derives independent economic value, present or
potential, not being generally known to, and not being readily ascertainable by
proper means by, other persons who can obtain economic value from its disclosure
or use, and (B) is the subject of Company efforts.


(b) In the event Employee is required by law, court order or similar process to
disclose any Information, Employee shall provide immediate notice of such
obligatory disclosure prior to such disclosure, so that the Company, at its sole
option, may attempt to seek a protective order or other appropriate remedy to
preclude such disclosure.


(c) The warranties, covenants and agreements set forth in this Section 8 shall
not expire, shall survive this Agreement, and shall be binding upon Employee
without regard to the passage of time or any other event.
 


8. Company's Right To Inventions and Discoveries


(a) "Inventions" means all improvements, discoveries, inventions, works of
authorship, mask works, computer programs, source and object codes, writings,
formulas, ideas, processes, techniques, know-how and data, made or conceived or
reduced to practice or developed by Employee, either alone or jointly with
others as a result of employment at the Company.  "Proprietary Rights" means all
trade secret, patent, copyright, trademark, trade name, service mark, and other
intellectual property rights throughout the world. Inventions and Proprietary
Rights do not include inventions that the Employee developed entirely on
Employee's own time without using the Company's equipment, supplies, facilities,
or Information except for those inventions that either relate to the Company's
actual or anticipated business, research or development or that result from work
performed by the Employee for the Company.


(b) Employee hereby assigns and agrees to assign in the future to the Company
all of Employee's right, title and interest in and to any and all Inventions and
all Proprietary Rights, whether or not subject to protection under the patent,
copyright, trademark or industrial design laws, made or conceived or reduced to
practice or learned by Employee (solely or jointly with others) during
Employee's employment with the Company (including, without limitation such
employment prior to the Effective Date) and for a one-year period after
Employee's termination of employment with the Company (collectively "Assigned
Intellectual Property"). Employee further agrees that all Assigned Intellectual
Property is the sole property of the Company.


(c) Employee agrees to promptly notify and fully disclose to the Company all
Assigned Intellectual Property, and will take such steps as are deemed necessary
to maintain complete and current records of same. Employee will, at the
Company's request and expense, whether during or after employment, take such
steps as are reasonably necessary to assist the Company in securing,
maintaining, defending or enforcing any title and right to Assigned Intellectual
Property.
 


9. Non-Compete. Employee acknowledges and recognizes the highly competitive
nature of the Company's business and that Employee's duties hereunder justify
restricting Employee's further employment following any termination of
employment.  Employee further acknowledges and understands that the Company
recognizes Employee's importance and value to the Company and thus has provided
Employee with the overall compensation package described hereunder in order to
induce Employee to enter into this Agreement.  Accordingly, Employee agrees that
so long as Employee is employed by the Company, and (i) for a period of two (2)
years following the termination of this Agreement, Employee shall not induce or
attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any other employee; (ii) for a period of one (1) year following the termination
of this Agreement, Employee, except when acting at the request of the Company on
behalf of or for the benefit of the Company, shall not induce customers, agents
or other sources of distribution of the Company's business under contract or
doing business with the Company to terminate, reduce, alter or divert business
with or from the Company; and (iii) for a period of one (1) year following the
termination of this Agreement, Employee shall not, directly or indirectly,
either as a principal, agent, employee, employer, consultant, partner, member or
manager of a limited liability company, shareholder of a company that does not
have securities registered under the Securities Exchange Act of 1934 (the "1934
Act"), or a shareholder in excess of one (1%) percent of a company that has
securities registered under the 1934 Act, corporate officer or director, or in
any other individual or representative capacity, engage or otherwise participate
in any manner or fashion in any business that directly competes with the
business activities of the Company in or about any market in which the Company
is, or has publicly announced a plan for doing business.  Employee further
covenants and agrees that the restrictive covenants set forth in this paragraph
are reasonable as to duration, terms, and geographical area and that the same
protects the legitimate interests of the Company, imposes no undue hardship on
Employee, and is not injurious to the public.  The covenant set forth under
(iii) above shall not apply if Employee's employment is terminated within twelve
(12) months of a Change in Control.  Ownership by Employee, for investment
purposes only, of less than one (1%) percent of any class of securities of a
corporation if said securities are listed on a national securities exchange or
registered under the 1934 Act shall not constitute a breach of the covenant set
forth under (iii) above.  Employee acknowledges and understands that, by virtue
of her position with the Company, she will have exposure to various entities
with which the Company does business or is in discussions to do business. 
Accordingly, Employee hereby covenants and agrees that, so long as she is
employed by the Company, she will not, except with the prior written consent of
the Company, solicit or enter into any discussions for a position of employment
with any such entities.  It is the desire and intent of the Parties that the
provisions of this paragraph be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular portion of this paragraph shall be
adjudicated to be invalid or enforceable, this paragraph shall be deemed amended
to apply in the broadest allowable manner and to delete therefrom the portion
adjudicated to be invalid or unenforceable, such amendment and deletion to apply
only with respect to the operation of this paragraph in the particular
jurisdiction in which that adjudication is made.


10. Internal Revenue Code Section 409A ("409A") Matters. this Agreement is
intended to comply with 409A any ambiguous provisions will be construed in a
manner that is compliant with or exempt from the application of 409A.  If a
provision of the Agreement would result in the imposition of an applicable tax
under 409A, the parties agree that such provision shall be reformed to avoid
imposition of the applicable tax, with such reformation effected in a manner
that has the most favorable result to Employee.


(a) For purposes of 409A, each payment or amount due under this Agreement shall
be considered a separate payment, and Employee's entitlement to a series of
payments under this Agreement is to be treated as an entitlement to a series of
separate payments.


(b) If (x) Employee is a "specified employee," as such term is defined in 409A
and determined as described below in this Paragraph 10(b), and (y) any payment
due under this Agreement is subject to 409A and is required to be delayed under
409A because Employee is a specified employee, that payment shall be payable on
the earlier of (A) the first business day that is six months after Employee's
separation from service, as such term is defined in 409A, (B) the date of
Employee's death, or (C) the date that otherwise complies with the requirements
of 409A.  this Paragraph 10(b) shall be applied by accumulating all payments
that otherwise would have been paid within six months of Employee's separation
and paying such accumulated amounts on the earliest business day which complies
with the requirements of 409A.  For purposes of determining the identity of
specified employees, the Board may establish procedures as it deems appropriate
in accordance with 409A.


11. Termination.
 


(a) If Employee's employment is terminated by the Company without Cause, or if
Employee terminates her employment for Reasonable Basis (as defined below), then
the Company shall, in exchange for Employee's execution of a general release and
waiver of claims against the Company as of the termination date in a form
reasonably acceptable to the Company, continue to pay as severance Employee's
Base Salary for a period of six months following the date such general release
and waiver of claims is executed. Such payments shall be made in accordance with
the Company's customary payroll practices, and shall be subject to all
applicable Deductions. In the event of any such termination set forth in this
Section 11(a), Employee will not be entitled to any additional cash compensation
or benefits beyond what is provided in the first sentence of this Section 12(a).
 


(i)
For purposes of this Agreement, "Cause" shall mean that the Board, acting in
good faith based upon the information then known to the Company, determines that
Employee has engaged in or committed any of the following: (A) willful
misconduct, gross negligence, theft, fraud, or other illegal conduct; (B)
refusal or unwillingness to perform Employee's duties; (C) performance by
Employee of Employee's duties determined by the Board to be inadequate in a
material respect; (D) breach of any applicable non-competition provision,
confidentiality provision or other proprietary information or inventions
agreement between Employee and the Company; (E) inappropriate conflict of
interest; (F) insubordination; (G) failure to follow the directions of the Board
or any committee thereof; (H) any other material breach of this Agreement. In
addition, an indictment or conviction of any felony, or any entry of a plea of
nolo contendre, under the laws of the United States or any State shall be
considered "Cause" hereunder. "Cause" shall be specified in a notice of
termination to be delivered by the Company to Employee no later than the date as
of which termination is effective.





(ii)
For purposes of this Agreement, "Reasonable Basis" shall mean (A) a material
breach of this Agreement by the Company, provided, however, that Employee shall
provide written notice to the Company of any alleged material breach, and any
alleged material breach will only be considered a material breach if the Company
fails to cure such breach within thirty days after receiving notice of such
breach; (B) termination of Employee's employment by the Company without Cause
during the term hereof; (C) a reduction in Employee's salary, except to the
extent that a majority of the other executive officers of the Company incur
reductions of salary that average no less than the percentage reduction incurred
by Employee; (D) without Employee's consent, a material reduction in Employee's
title, duties, or responsibilities; or (E) termination of Employee's employment
by Employee within six (6) months after a "Change of Control," which is defined
as any of the following:



(1)
any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation, other than a merger of the Company in which
the holders of the Company's voting common stock immediately prior to the merger
own a majority of the voting common stock of the surviving corporation
immediately after the merger;

 


(2)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company;

 


(3)
any approval by the stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company;

 


(4)
the acquisition by any person or entity, or any group of persons and/or entities
of a majority of the stock entitled to elect a majority of the directors of the
Company; or

 


(5)
subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving the Company to a
case under a Chapter 7 bankruptcy proceeding.



(b) In the event that Employee's employment with the Company is terminated for
Cause, by reason of Employee's death or disability, or due to Employee's
resignation or voluntary termination (other than for a Reasonable Basis), then
all compensation (including, without limitation, any Base Salary, and the right
to receive a Performance Bonus, and benefits, and the vesting of any unvested
Restricted Options, will cease as of the effective date of such termination, and
Employee shall receive no severance benefits, or any other compensation;
provided that Employee shall be entitled to receive all compensation earned and
all benefits and reimbursements due through the effective date of termination.
 


(c) Employee agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole remedy for any termination of employment, and
Employee covenants not to assert or pursue any other remedies, at law or in
equity, with respect to any termination of employment.


(d) Any Party terminating this Agreement shall give prompt written notice to the
other Party hereto advising such other Party of the termination of this
Agreement stating in reasonable detail the basis for such termination (the
"Notice of Termination"). The Notice of Termination shall indicate whether
termination is being made for Cause (if the Company has terminated the
Agreement) or for a Reasonable Basis (if Employee has terminated the Agreement).
 


12. Remedies. If there is a breach or threatened breach of any provision of
Section 7, 8, 9, or 11 of this Agreement, the Company will suffer irreparable
harm and shall be entitled to an injunction restraining Employee from such
breach. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.
 


13. Severability.  It is the clear intention of the Parties to this Agreement
that no term, provision or clause of this Agreement shall be deemed to be
invalid, illegal or unenforceable in any respect, unless such term, provision or
clause cannot be otherwise construed, interpreted, or modified to give effect to
the intent of the Parties and to be valid, legal or enforceable. The Parties
specifically charge the trier of fact to give effect to the intent of the
Parties, even if in doing so, invalidation of a specific provision of this
Agreement is required to make the Agreement consistent with the foregoing stated
intent. In the event that a term, provision, or clause cannot be so construed,
interpreted or modified, the validity, legality and enforceability of the
remaining provisions contained herein and other application(s) thereof shall not
in any way be affected or impaired thereby and shall remain in full force and
effect.
 


14. Waiver of Breach.  The waiver by the Company or Employee of the breach of
any provision of this Agreement by the other Party shall not operate or be
construed as a waiver of any subsequent breach by that Party.
 


15. Entire Agreement.  this document contains the entire agreement between the
Parties and supersedes all prior oral or written agreements, if any, concerning
the subject matter hereof or otherwise concerning Employee's employment by the
Company (except with respect to shares, and options to purchase shares, of the
Company's Common Stock previously granted to Employee). this Agreement may not
be changed orally, but only by a written agreement signed by both Parties.


16. Governing Law.  this Agreement, its validity, interpretation and
enforcement, shall be governed by the laws of the State of New York, excluding
conflict of laws principles. Employee hereby expressly consents to personal
jurisdiction in the state and federal courts located in Suffolk County, NY for
any lawsuit filed there against him by the Company arising from or relating to
this Agreement.
 


17. Notices.  Any notice pursuant to this Agreement shall be validly given or
served if that notice is made in writing and delivered personally or sent by
certified mail or registered, return receipt requested, postage prepaid, to the
following addresses:
 


If to Company: Chembio Diagnostics, Inc.
 
3661 Horseblock Road, Suite A
 
Medford, NY  11763
Attention: Chief Executive Officer
 


If to Employee: To the address for Employee
set forth below her signature.
 


All notices so given shall be deemed effective upon personal delivery or, if
sent by certified or registered mail, five business days after date of mailing
or, if sent by overnight courier, one business day after dispatch. Either Party,
by notice so given, may change the address to which her or its future notices
shall be sent.
 


 


18. Assignment and Binding Effect.  this Agreement shall be binding upon
Employee and the Company and shall benefit the Company and its successors and
assigns. this Agreement shall not be assignable by Employee.
 


19. Headings.  The headings in this Agreement are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.
 


20. Construction.  Employee represents she has (a) read and completely
understands this Agreement and (b) had an opportunity to consult with such legal
and other advisers as she has desired in connection with this Agreement. This
Agreement shall not be construed against any one of the Parties.


21. Directors' and Officers' Insurance.  The Company is to maintain directors'
and officers' insurance in an amount reasonably determined by the Board.


22. Key Man Insurance.  The Company has purchased, or may purchase, one or more
"key man" insurance policies on Employee's life, each of which will be payable
to and owned by the Company.  The Company, in its sole discretion, may select
the amount and type of key man life insurance purchased, and Employee will have
no interest in any such policies.  Employee will cooperate with the Company in
securing and maintaining this key man insurance by submitting to all required
medical examinations, supplying all information and executing all documents
required in order for the Company to secure and maintain the insurance.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
respective dates set forth below to be effective as of May 22, 2015.
 




Employee:
 
Sharon Klugewicz, Individually
 
3661 Hoseblock Road 
Medford, NY  11763 
 
 
Date: 
Company:
 
Chembio Diagnostics, Inc.
 
By: 
John J. Sperzel III, Chief Exeutive Officer
 
 
Date: 
 
 
   




